The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 13, 2014

                                  No. 04-13-00144-CR

                           Gerardo Gabriel DE LA FUENTE,
                                      Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CRN000962 D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court